Citation Nr: 0029512	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

The preponderance of the medical evidence is against the 
finding that a disability incurred in or aggravated by active 
service was the principal or a contributory cause of the 
veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1310, 1312, 5107 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that the malignant 
mesothelioma which caused the veteran's death developed from 
his exposure to asbestos during his World War II service as a 
United States Marine while he was being transported in Navy 
ships.

Pertinent Law and Regulations.  Initially, the Board notes 
that VA has a duty to assist a claimant in the development of 
his or her claim.  38 U.S.C.A. § 5107(a) (as amended by 
Public Law No: 106-398, THE FLOYD D. SPENCE NATIONAL DEFENSE 
AUTHORIZATION ACT FOR FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000)).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
appellant's claim and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1310, dependency and indemnity 
compensation (DIC) is paid to a surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  
A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2000).  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to an unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injuries primarily causing death.  Where 
the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312(c)(4) (2000).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service connection may be granted for disease which 
is diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served 90 days or more during a period of 
war, or in peacetime after December 1946, and certain 
specified chronic diseases become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

There is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases and VA has not promulgated any 
regulations regarding asbestos-related diseases.  However, VA 
has issued procedures on asbestos-related diseases which 
provide some guidelines for considering compensation claims 
based on exposure to asbestos in VA ADJUDICATION PROCEDURE 
MANUAL, M21-1 (this was formerly Department of Veteran's 
Benefits, DVB, Circular 21-88-8, Asbestos-Related Disease 
(May 11, 1988)).  VA must analyze the claim of entitlement to 
service connection for asbestosis under these administrative 
protocols using the following criteria.  The latency period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
M21-1, Part VI, 7.21.   An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.  Some of the 
major occupations involving asbestos exposure include work in 
shipyards.  Id.  There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction.  Id.  It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction.  Id.  See also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  

With asbestos-related claims, the Board must also determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21.  In this case, the record shows that the RO complied 
with these procedures, as is discussed further below.  

More recently the Court has held that neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999); 
see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 
4-2000.

Factual Background.  Service medical records reflect that the 
veteran was examined for service with the United States 
Marine Corps in July 1942.  The examination was negative for 
any relevant complaints, findings, or diagnoses.  A 
separation examination dated in September 1945 is also silent 
for any pertinent findings.  The veteran's remaining service 
medical records, including a November 1950 report of service 
department examination, do not contain any relevant clinical 
data. 

Official service records reflect that the veteran had a 
special military qualification of general draftsman and that 
he served in the Central and Western Pacific area from 
December 1942 to September 1943 and participated in action 
against the enemy at Okinawa, Ryukyu Islands, from April 1945 
to August 1945.

By a rating decision dated in February 1946, service 
connection was established for ruptured ear drum, left.  This 
disability was rated as zero (0) percent disabling.

Upon VA examination in October 1946, the veteran reported 
that he was employed as an apprentice tile setter.  
Similarly, a February 1947 statement from an individual with 
whom the veteran worked, reflects that the veteran and this 
individual had been apprentice tile setters during the 
previous nine months.  This information is also corroborated 
by a copy of the veteran's dossier which shows that he was 
employed as a journeyman tile setter in 1945.

By a rating dated in December 1946, the veteran's service-
connected left ear condition was classified as otitis media, 
chronic, suppurative, intermittent, left, and this disability 
was rated as 10 percent disabling from October 1946.  By a 
rating dated in February 1949 the rating for the veteran's 
left ear condition was increased to 20 percent from October 
1948.  However, by a rating dated in August 1950, the rating 
was reduced to 10 percent from November 1950.  By a rating 
dated in June 1952, service connection was also established 
for atrophy of left testicle, rated as zero (0) percent 
disabling.  On an examination in November 1954 the veteran 
reported that he was employed by the Federal Government to 
buy jet engines.  In December 1954, the RO assigned separate 
10 percent ratings for the veteran's left ear otitis media 
and for his left ear hearing loss.

In 1957 the veteran underwent surgical removal of his left 
testicle and in 1959 he underwent a left radical 
mastoidectomy.  By a rating dated in October 1960, the 
veteran was granted a 10 percent rating for surgical absence 
left testicle and he was found to be entitled to special 
monthly compensation on account of anatomical loss of a 
creative organ.  The rating for left ear otitis media, now 
classified as left mastoidectomy, was reduced to zero (0) 
percent.

In 1963 the veteran underwent more than one surgical 
procedure on his left ear.  The diagnoses included tumor, 
left external auditory canal; sclerosing mastoiditis; and 
chronic otitis media with cholesteatoma.

By a rating dated in October 1963 the veteran's left ear 
condition was rated as Meniere's syndrome with tumor left ear 
and defective hearing, evaluated as 30 percent disabling from 
March 1963.  Service connection was also established for 
partial paralysis, left facial nerve, evaluated as 10 percent 
disabling.  The combined rating for his service-connected 
disabilities was increased from 20 to 40 percent from March 
1963.

In a statement received in March 1975 the veteran presented a 
detailed account of his medical history.  In this statement 
the veteran reported that from November 1942 to January 1943 
he was aboard the USS HENDERSON while being shipped overseas 
to the Pacific.  He reported that he slept on deck.  He also 
reported that he was aboard a ship in March 1945 during the 
invasion of Okinawa.  On an examination in September 1975, it 
was noted that the veteran was a map maker in the service.  
On an examination in July 1988, it was reported that he had 
been in Naval Intelligence and combat in World War II in the 
Pacific.

When the veteran was hospitalized in June 1988 it was noted 
that he had a long history of left ear infection, drainage 
and hearing loss with multiple surgeries on the left ear.  He 
last underwent surgery in January 1988 for reconstruction of 
the tympanic membrane and ear canal.  He was admitted in June 
1988 for ossicular reconstruction.  In July 1989 he was again 
hospitalized, at which time he underwent a modified radical 
mastoidectomy on his left ear.

On a report of examination dated in June 1990, it was noted 
that the veteran reported that he had undergone 5 surgeries 
on his left ear.  By a rating decision dated in September 
1990, the rating for Meniere's syndrome was increased from 30 
to 60 percent and the combined rating for the veteran's 
service-connected disabilities was increased to 70 percent 
from January 1989.

In April 1995 the veteran filed an application for increased 
compensation based upon unemployability.  Information of 
record reflects that the veteran retired from the Department 
of Defense in 1984 after more than 37 years of Government 
service.  His education included a Masters degree in Business 
Administration, a Ph.D. in philosophy (metaphysics), and 
Doctor of Divinity in Cannon Law.

By a rating decision dated in December 1995 it was noted that 
the veteran had been seen on August 16, 1994, for complaints 
of worsening dizziness and severe left ear pain.  Diagnostic 
impressions included serous otitis.  The RO held that 
worsening symptoms of dizziness and left ear pain, with 
hearing loss requiring the use of hearing aids, would prevent 
gainful employment.  The veteran was found to be entitled to 
a total rating based upon unemployability due to service-
connected disabilities from August 16, 1994.

In June 1996, the veteran underwent resection of a bladder 
tumor which had been found on routine cystoscopy.  The 
resection revealed a grade 3 transitional cell carcinoma 
invasive to the muscularis propria.  Biopsies of the 
prostatic urethra demonstrated invasive transitional cell 
carcinoma.  The veteran then underwent a radical cystectomy, 
prostatectomy and urethrectomy with ileal loop diversion and 
bilateral ureteral stent placement.

VA outpatient treatment records reflect that, upon follow-up 
for chronic unilateral (right) pleural effusion in January 
1998, the diagnoses included "[p]leural effusion - etiology 
remains unclear, but tuberculous effusion highly unlikely 
with current data.  Cannot rule out malignant process 
(transitional cells Ca or mesothelioma) at present, but its 
stability over time argues against it."  VA treatment 
records also show that, during hospitalization from March 12, 
1998, to April 6, 1998, the veteran underwent a thorascopic 
biopsy and chest tube placement on March 20, 1998.  It was 
noted that "[t]he frozen sections during the thorascopic 
biopsy showed the lung pleura was riddled with small nodules, 
the final pathology shows mesothelioma."  A June 1, 1998, 
Discharge Summary reflects that the veteran was 76 years of 
age with a history of chronic right pleural effusions and 
mesothelioma.  

A Certificate of Marriage reflects June 1955 as the date of 
birth of the appellant and shows that the veteran and the 
appellant were married in December 1990.

The Certificate of Death shows that the veteran died on June 
[redacted], 1998.  The immediate cause of death was listed 
on the death certificate as cardiopulmonary arrest due to 
respiratory failure due to complications of malignant 
mesothelioma.

The appellant filed her claim for VA death benefits in June 
1998.  In connection with her claim for VA death benefits, 
the appellant has submitted several of her own statements to 
the effect that the veteran's death was due to exposure to 
asbestos while working at Navy shipyards as well as while 
serving aboard ship and being transported to the theater of 
operations.  In her February 1999 VA Form 21-4138, Statement 
in Support of Claim, the appellant argues that, inasmuch as 
the veteran spent four years in the Marine Corps and set tile 
for almost five years, he spent an equal amount of time in 
both of these activities and, by application of the benefit 
of the doubt doctrine, service connection for the cause of 
his death should be granted.

Of record is a September 1998 letter from R. B. Goodman, 
M.D., which consisted of the following statement:  

[The veteran] was a patient of mine at the Seattle 
VA Medical Center.  His wife has asked that I write 
to you with my opinion regarding his cause of 
death.  

[The veteran] died from a malignant mesothelioma.  
His tumor was diagnosed by surgical biopsy in March 
1998.  It is clear in the medical literature that 
inhalation of asbestos particles is responsible for 
the majority of cases of malignant mesothelioma.  
His wife tells me that [the veteran] was exposed to 
asbestos as part of his duties in the armed 
services.  Further, she tells me that he had no 
other occupations which exposed him to asbestos.  
The timing of onset of his mesothelioma is 
compatible with the expected latency period between 
exposure to asbestos and development of malignancy 
(greater than 40 years).  Thus, based on the 
available information, it is my opinion that [the 
veteran] died of a malignant mesothelioma that 
developed as a complication of his asbestos 
exposure during his tour of duty in the armed 
services.

Also of record is a January 1999 medical opinion from L. J. 
Weaver, M.D., a VA pulmonologist, which consists of the 
following:  

The veteran served in the military July 1942 to 
September 1945 in the Marine Corps as a 
"rifleman" and was aboard ship in the Pacific 
April 1945 to August 1945.  I have reviewed his 
service medical records and claims file and no 
other source of asbestos exposure other than 
incidental exposure on board ship is identified.  
On the other hand, he worked as a tile setter after 
service 1945, 1947 and according to his own job 
history from 1945 likely through 1950.  Asbestos 
prior to 1975 was a common ingredient in floor, 
ceiling, and cement tiles and cutting into these 
materials to ensure a good fit was a source of 
substantial asbestos exposure (Harrison's 
Principles of Internal Medicine; pp. 1057-58, 
1991).  It is most probable that the cause of his 
excess substantial asbestos exposure was tile 
installation and cutting[,] not incidental exposure 
on board ship in service.  It is not probable that 
military service contributed to his mesothelioma 
related to excess asbestos exposure.  Dr. Goodman's 
opinion is not supported by the facts of this case 
regarding [the veteran's] occupational history.

Analysis.  The veteran's service medical records are negative 
for any indication of the presence of mesothelioma.  In fact, 
the first clinical evidence of mesothelioma in the claims 
file is in 1996, approximately 41 years after the veteran's 
separation from military service.  Thus, service connection 
would not be warranted for the fatal condition either on the 
basis of direct service incurrence or on the basis of that 
the mesothelioma became manifest to the required degree 
within one year following the veteran's separation from 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has carefully considered the appellant's argument 
that the veteran's exposure to asbestos during his World War 
II military service caused the malignant mesothelioma.  She 
alleges that the veteran was exposed to asbestos while aboard 
ships being transported to such places as the Ryukyu Island 
during his World War II service, and that there was no 
further exposure to asbestos after his discharge from 
service.

As noted above, the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease, and an asbestos-related 
disease can develop from brief exposure to asbestos.  See 
M21-1, Part VI, 7.21, supra.

Official service records and statements made by the veteran 
prior to his death clearly reflect that the veteran, a 
Marine, was transported on Naval ships during his World War 
II service in the Pacific area.  However, there is simply no 
evidence in the service records or elsewhere that the veteran 
was exposed to asbestos at any time during his military 
service.  The veteran was not a member of any ship's crew and 
he was not an insulation or shipyard worker.  As noted above, 
the Court in Dyment v. West, held that neither the MANUAL 
M21-1 nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Thus, even if the 
Board were to consider the veteran to have "shipboard 
service" by virtue of his time aboard a Navy ship while 
being transported from one place to another, this would not 
establish asbestos exposure.  Rather, the record clearly 
reflects that the veteran was most likely exposed to asbestos 
as a journeyman tile setter after service.  Moreover, a 
January 1999 medical opinion from Dr. Weaver, a VA 
pulmonologist who reviewed the veteran's claims file and 
service medical records, concluded that, "[i]t is most 
probable that the cause of [the veteran's] excess substantial 
asbestos exposure was tile installation and cutting[,] not 
incidental exposure on board ship in service.  It is not 
probable that military service contributed to his 
mesothelioma related to excess asbestos exposure."

The opinion from Dr. Goodman to the effect that the veteran's 
mesothelioma was due to his asbestos exposure during his 
military service appears to rely on the appellant's 
statements concerning the veteran's alleged asbestos exposure 
in service.  As noted above, the Board has determined that 
the record does not reflect that the veteran was exposed to 
asbestos during his military service.  A medical opinion is 
only as credible as the history on which it was based.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), wherein the Court made 
the following statement:

Although [the doctor] examined appellant 
on many occasions, there is no indication 
that he formed his opinion [that 
appellant's disability was service-
connected] on a basis separate from 
appellant's recitation of his medical and 
service background.

See also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant."].

It is significant that Dr. Goodman's medical opinion which 
has been submitted in support of the appellant's claim does 
not appear to have been based on a thorough review of the 
veteran's medical history but rather on the uncorroborated 
postmortem history of alleged in-service asbestos exposure 
supplied to the physician by the appellant.  Accordingly, 
neither the appellant's lay testimony nor the opinion of Dr. 
Goodman are of sufficient probative value to outweigh the 
medical opinion offered by Dr. Weaver who had access to 
documents setting forth the veteran's service and medical 
background, as well as his employment history.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The preponderance of competent and probative evidence of 
record shows that the veteran's fatal malignant mesothelioma 
was most likely caused by "excess substantial asbestos 
exposure" which was sustained during "tile installation and 
cutting" after the veteran was released from military 
service.  Thus, the fatal malignant mesothelioma which 
resulted in the veteran's death is not shown to be related to 
his period of military service.

In summary it is apparent that service connection for the 
cause of the veteran's death is not warranted either on the 
basis of direct service incurrence; on the basis of the 
presumptive provisions of the law; or as due to exposure to 
asbestos during the veteran's military service.

The remaining question for consideration is whether the 
service-connected conditions contributed to the veteran's 
death.  In this regard, the record reflects that the veteran 
had established service connection for a number of conditions 
including Meniere's syndrome, post-operative tumor left ear 
with dizziness, tinnitus, and hearing loss, rated as 60 
percent disabling; surgical absence of the left testicle, 
rated as 10 percent disabling; partial paralysis of the left 
facial nerve, rated as 10 percent disabling; and left 
mastoidectomy, otitis media, removal cholesteatoma, rated 
zero (0) percent disabling.  The combined schedular rating 
for the service-connected disabilities was 70 percent.  A 
total rating based on individual unemployability due to 
service-connected disabilities had been in effect since 
August 1994.  He was also entitled to special monthly 
compensation on account of anatomical loss of a creative 
organ.  Although some of the disabilities involved vital 
organs, none of those disabilities were rated 100 percent 
disabling.  Furthermore, it has not been shown that any of 
the service-connected disabilities were of such nature and 
severity so as to result in debilitation or otherwise hasten 
the veteran's death.  Because of the overwhelming nature of 
the fatal mesothelioma, the veteran's death would have 
occurred when it did regardless of any co-existing condition.  
Accordingly, the Board is unable to conclude that the 
veteran's service-connected conditions contributed to his 
death or had a material influence in accelerating death.

The Board, after careful review of the entire record in this 
case, concludes that the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. § 
5107.

Thus, there is no evidence of mesothelioma in service or for 
many years thereafter, and the preponderance of the competent 
medical evidence attributes the post-service mesothelioma to 
post-service asbestos exposure.  Although the veteran had 
several disabilities for which service connection had been 
established, and which were considered to be so severe as to 
preclude substantially gainful employment, the mesothelioma 
was so overwhelming that the service-connected disabilities 
had no material influence in causing or accelerating his 
death.  Based upon such evidence, the Board concludes that 
the claim of entitlement to service connection for the cause 
of veteran's death must be denied.

The Board notes that the RO in a July 1998 rating decision 
also considered whether the appellant was entitled to DIC 
benefits under 38 U.S.C.A. § 1318.  That statute authorizes 
payment of death benefits in cases where the veteran "was in 
receipt of or entitled to receive" compensation for a 
service-connected disability rated totally disabling for 10 
years immediately preceding death or a period of five years 
from the date of discharge.  By a letter dated in July 1998 
the RO notified the appellant of the criteria for DIC 
benefits under 38 U.S.C.A. § 1318 and informed her that her 
claim for such benefits was not approved because the veteran 
did not meet any of these conditions.  The appellant has not 
voiced any disagreement with this decision or submitted any 
argument to this effect.  See Cole v. West, 13 Vet. App 268 
(1999) (holding that, as to DIC benefits under section 1318, 
a claimant must set forth how, based on the evidence in the 
veteran's claims file, or under VA's control, at the time of 
the veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death).  Inasmuch as the 
appellant did not disagree with the denial of DIC benefits 
under section 1318, the Board has no jurisdiction as to this 
matter.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals
